Case 2:16-cv-01448-PKC-AKT Document 121 Filed 02/11/20 Page 1 of 1 PagelD #: 702

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

aan x

CORY TERRELL JONES,

Plaintiff,

. Docket No.: 16-cv-1448 (JFB)(GRB)
-against-
CERTIFICATE OF SERVICE

NASSAU COUNTY, HEMPSTEAD POLICE
DEPARTMENT, POLICE OFFICER MR.
COUSINS BDG # 1217,

Defendants.

-X

 

I hereby certify that on February 11, 2020, an Order of The Honorable A. Kathleen Tomlinson,
dated February 7, 2020, was served in accordance with the Federal Rules of Civil Procedure, and/or
the Eastern District's Local Rules, and/or the Eastern District's Rules upon the following parties

and participants:

CORY TERRELL JONES
Plaintiff pro se

19000534

Nassau County Correctional Center
100 Carmen Avenue

East Meadow, New York 11554

BEE READY ISHBEIN HATTER & DONOVAN, LLP

 

Ade FARBO
